 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Michael Anthony Lonigro,                          No. CV-20-00172-PHX-DLR
10                  Plaintiff,                          ORDER
11    v.
12    New England Teamsters Trucking Industry
      Pension Fund,
13
                    Defendant.
14
15
16          Before the Court is Plaintiff’s motion for reconsideration. (Doc. 22.) Plaintiff again

17   concedes that he has previously fully litigated these matters against Defendant, but insists
18   that he should be able to re-litigate them here.         He provides no other bases for

19   reconsideration, other than to suggest that the Court rushed its decision because of the

20   COVID-19 pandemic. Plaintiff has not asserted that the judgment rests on manifest errors
21   of law or fact, produced newly discovered or previously unavailable evidence, suggested
22   that an intervening change in controlling law undermines the judgment, or convincingly

23   argued that failure to grant his motion to reconsider will cause manifest injustice. See

24   Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). As a result,

25   //

26   //
27   //
28   //
 1   IT IS ORDERED that Plaintiff’s motion for reconsideration (Doc. 22) is DENIED.
 2   Dated this 3rd day of April, 2020.
 3
 4
 5
 6
                                           Douglas L. Rayes
 7                                         United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -2-
